Citation Nr: 0125422	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left foot, status post amputations of the left 4th and 5th 
toes, as a result of treatment at the Baton Rouge VA 
outpatient clinic in May 1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO).  

In July 2001, the veteran testified at a hearing in 
Washington, D.C. before the undersigned member of the Board.



REMAND

In July 2001, the veteran testified that he was seen at the 
VA Baton Rouge VA outpatient clinic three times in May 1999 
for an infected puncture wound of the left foot.  He 
indicated that on the first two visits he was given 
antibiotics.  He testified that he returned on May 28, 1999 
because the infection had become worse.  He indicated that 
the admitting doctor stated that it appeared that his 4th and 
5th toes would need to be amputated and that "they tried to 
treat this as an outpatient case, which it was not".  He 
testified that the doctor stated that "You shouldn't have to 
lose your toes like this".  

The record contains numerous VA outpatient and hospital 
records which show that the veteran was treated for a left 
foot infection on a outpatient basis in May 1999.  A May 28, 
1999 VA urgent care treatment record shows that the veteran 
was seen by Dr. Belliard and it was indicated that the 
veteran was admitted to New Orleans VAMC via ambulance.  That 
record does not reflect additional comments, such as those 
indicated by the veteran in his July 2001 testimony.  The 
veteran underwent amputation of the 4th and 5th toes of the 
left foot in June 1999 following hospitalization in May 1999.  
Those records include a June 1999 staff note by an physician 
which indicated that the veteran had amputation of two toes 
for diabetic gangrene.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under the circumstances, this case 
is REMANDED to the RO for the following action:

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the Baton Rouge 
VA outpatient center and ascertain 
whether Dr. Rafael C. Belliard is still 
employed at the VA.  If so, the RO should 
provide Dr. Belliard an opportunity to 
review the veteran's claims folder, in 
particular the medical records regarding 
treatment for a left foot infection and 
the testimony of the veteran.  Dr. 
Belliard should be advised of the 
veteran's testimony and requested to 
prepare a statement detailing his 
treatment of the veteran and setting 
forth all opinions rendered at the time 
of treatment in May 1999 regarding the 
veteran's left foot infection.  If Dr. 
Belliard is not currently employed by the 
VA and cannot be located for the 
requested action, the RO should document 
that fact for the record and notify the 
appellant as mandated by the VCAA.

2.  After the above development has been 
completed, a VA physician should be asked 
to review the record and give his opinion 
as to whether there was additional 
disability of the left foot, and if so, 
is at least as likely as not that the 
proximate cause of the toe amputations 
may be attributed to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment in May 1999, or an 
event not reasonably foreseeable when the 
veteran was treated.  The physician must 
be furnished with the veteran's claims 
folder, to include any additional 
evidence received in connection with the 
above development, and a copy of this 
Remand Order for review prior to the 
examination, and must state for the 
record that such have been reviewed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Following completion of the above, 
the RO must review the veteran's claim.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


